 1   LEWIS BRISBOIS BISGAARD & SMITH LLP
     DANIEL C. DECARLO, SB# 160307
 2     E-Mail: Dan.DeCarlo@lewisbrisbois.com
     ESTHER Y. SHIN, SB# 324049
 3     E-Mail: Esther.Shin@lewisbrisbois.com
     633 West 5th Street, Suite 4000
 4   Los Angeles, California 90071
     Telephone: 213-250-1800
 5   Facsimile: 213-250-7900
 6   Attorneys for Defendant Sixt Rent A Car, LLC
 7

 8                                    UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10

11
     IZMO, INC.,                                          Case No. 2:20-CV-10693-DDP-AFM
12
                         Plaintiff,                       Hon. Alexander F. MacKinnon
13
              v.
14
     SIXT RENT A CAR, LLC,                                AMENDED STIPULATED
15                                                        PROTECTIVE ORDER
                         Defendant.
16
                                                          Trial Date: None Set
17

18
             Plaintiff Izmo, Inc. (“Plaintiff”) and Defendant Sixt Rent a Car, LLC (“Defendant’)
19
     (collectively, the “Parties,” and individually, a “Party”), by and through their undersigned counsel
20
     of record, hereby stipulate as follows:
21
     1.       A. PURPOSES AND LIMITATIONS
22
             Discovery in this action may involve production of confidential, proprietary, or private
23
     information for which special protection from public disclosure and from use for any purpose
24
     other than prosecuting this litigation may be warranted. Accordingly, the parties hereby stipulate
25
     to and petition the Court to enter the following Stipulated Protective Order. The parties
26
     acknowledge that this Order does not confer blanket protections on all disclosures or responses to
27
     discovery and that the protection it affords from public disclosure and use extends only to the
28

      4811-7835-9536.1
 1   limited information or items that are entitled to confidential treatment under the applicable legal

 2   principles.

 3          B.      GOOD CAUSE STATEMENT

 4          This action may involve sensitive business information and other valuable commercial,
 5   financial, private, technical and/or proprietary information for which special protection from public
 6   disclosure and from use for any purpose other than prosecution of this action is warranted.
 7          This action is likely to involve trade secrets, customer and pricing lists and other valuable
 8   research, development, commercial, financial, technical and/or proprietary information for which
 9   special protection from public disclosure and from use for any purpose other than prosecution of
10   this action is warranted. Such confidential and proprietary materials and information consist of,
11   among other things, confidential business or financial information, information regarding
12   confidential business practices, or other confidential research, development, or commercial
13   information (including information implicating privacy rights of third parties), information
14   otherwise generally unavailable to the public, or which may be privileged or otherwise protected
15   from disclosure under state or federal statutes, court rules, case decisions, or common law.
16   Accordingly, to expedite the flow of information, to facilitate the prompt resolution of disputes
17   over confidentiality of discovery materials, to adequately protect information the parties are entitled
18   to keep confidential, to ensure that the parties are permitted reasonable necessary uses of such
19   material in preparation for and in the conduct of trial, to address their handling at the end of the
20   litigation, and serve the ends of justice, a protective order for such information is justified in this
21   matter. It is the intent of the parties that information will not be designated as confidential for
22   tactical reasons and that nothing be so designated without a good faith belief that it has been
23   maintained in a confidential, non-public manner, and there is good cause why it should not be part
24   of the public record of this case.
25          C.      ACKNOWLEDGEMENT OF PROCEDURE FOR FILING UNDER SEAL
26          The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
27   Protective Order does not entitle them to file confidential information under seal; Local Civil Rule
28
 1   79-5 sets forth the procedures that must be followed and the standards that will be applied when a

 2   party seeks permission from the court to file material under seal.

 3          There is a strong presumption that the public has a right of access to judicial proceedings

 4   and records in civil cases. In connection with non-dispositive motions, good cause must be shown

 5   to support a filing under seal. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176

 6   (9th Cir. 2006), Phillips v. Gen. Motors Corp., 307 F.3d 1207, 1210-11 (9th Cir. 2002); Makar-

 7   Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective

 8   orders require good cause showing), and a specific showing of good cause or compelling rasons

 9   with proper evidentiary support and legal justification, must be made with respect to Protected

10   Material that a party seeks to file under seal. The parties’ mere designation of Disclosure of

11   Discovery Material as CONFIDENTIAL or HIGHLY CONFIDENTIAL does not—without the

12   submission of competent evidence by declaration, establishing that the material sought to be filed

13   under seal qualifies as confidential, privileged, or otherwise protectable—constitute good cause.

14          Further, if a party requests sealing related to a dispositive motion or trial, then compelling

15   reasons, not only good cause, for the sealing must be shown, and the relief sought shall be narrowly

16   tailored to serve the specific interests to be protected. See Pintos v. Pacific Creditors Ass’n, 605

17   F.3d 665, 677-79 (9th Cir. 2010). For each item or type of information, document, or thing sought

18   to be filed or introduced under seal in connection with a dispositive motion or trial, the party seeking

19   protection must articulate compelling reasons, supported by specific facts and legal justification,

20   for the requested sealing order. Again, competent evidence supporting the application to file

21   documents under seal must be provided by declaration.

22          Any document that is not confidential, privileged, or otherwise protectable in its entirety

23   will not be filed under seal if the confidential portions can be redacted. If documents can be

24   redacted, then a redacted version for public viewing, omitting only the confidential, privileged, or

25   otherwise protectable portions of the document, shall be filed. Any application that seeks to file

26   documents under seal in their entirety should include an explanation of why redaction is not

27   feasible.

28   2.      DEFINITIONS
 1           2.1 Action: This pending federal law suit, Case No. 2:20-CV-10693-DDP-AFM.

 2           2.2 Challenging Party: a Party or Non-Party that challenges the designation of information
 3   or items under this Order.
 4           2.3 “CONFIDENTIAL” and “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 5   ONLY” Information or Items: information (regardless of how it is generated, stored or maintained)
 6   or tangible things that qualify for protection under Federal Rule of Civil Procedure 26(c), and as
 7   specified above in the Good Cause Statement.
 8           2.4 Counsel: Outside Counsel of Record (and their attorneys and staff) and House Counsel
 9   (as well as their support staff).
10           2.5 Designating Party: a Party or Non-Party that designates information or items that it
11   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY
12   CONFIDENTIAL—ATTORNEYS’ EYES ONLY”.
13           2.6 Disclosure or Discovery Material: all items or information, regardless of the medium or
14   manner in which it is generated, stored, or maintained (including, among other things, testimony,
15   transcripts, and tangible things), that are produced or generated in disclosures or responses to
16   discovery in this matter.
17           2.7 Expert: a person with specialized knowledge or experience in a matter pertinent to the
18   litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
19   consultant in this Action.
20           2.8 House Counsel: attorneys who are employees of a party to this Action. House Counsel
21   does not include Outside Counsel of Record or any other outside counsel.
22           2.9 Non-Party: any natural person, partnership, corporation, association, or other legal
23   entity not named as a Party to this action.
24           2.10 Outside Counsel of Record: attorneys who are not employees of a party to this Action
25   but are retained to represent or advise a party to this Action and have appeared in this Action on
26   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party, and
27   includes support staff.
28
 1          2.11 Party: any party to this Action, including all of its officers, directors, employees,

 2   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
 3          2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material
 4   in this Action.
 5          2.13 Professional Vendors: persons or entities that provide litigation support services (e.g.,
 6   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
 7   storing, or retrieving data in any form or medium) and their employees and subcontractors.
 8          2.14 Protected Material: any Disclosure or Discovery Material that is designated as
 9   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.
10          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from a
11   Producing Party.
12   3.     SCOPE
13          The protections conferred by this Stipulation and Order cover not only Protected Material
14   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
15   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
16   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
17          Any use of Protected Material at trial shall be governed by the orders of the trial judge.
18   This Order does not govern the use of Protected Material at trial.
19   4.     DURATION
20          Even after final disposition of this litigation, the confidentiality obligations imposed by this
21   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
22   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims
23   and defenses in this Action, with or without prejudice; and (2) final judgment herein after the
24   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
25   including the time limits for filing any motions or applications for extension of time pursuant to
26   applicable law. That said, and not withstanding anything else set forth in this stipulation, if during
27   a hearing or trial the Court permits the filing of or admits evidence or information without a
28
 1   confidentiality designation, that filing and/or evidence shall no longer be considered confidential

 2   pursuant to the protective order.

 3          Once a case proceeds to trial, information that was designated as CONFIDENTIAL or

 4   maintained pursuant to this protective order used or introduced as an exhibit at trial becomes public

 5   and will be presumptively available to all members of the public, including the press, unless

 6   compelling reasons supported by specific factual findings to proceed otherwise are made to the trial

 7   judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”

 8   showing for sealing documents produced in discovery from “compelling reasons” standard when

 9   merits-related documents are part of court record). Accordingly, the terms of this protective order

10   do not extend beyond the commencement of the trial.

11   5.     DESIGNATING PROTECTED MATERIAL

12          5.1 Exercise of Restraint and Care in Designating Material for Protection.
13          Each Party or Non-Party that designates information or items for protection as
14   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” under this
15   Order must take care to limit any such designation to specific material that qualifies under the
16   appropriate standards. The Designating Party must designate for protection only those parts of
17   material, documents, items, or oral or written communications that qualify so that other portions of
18   the material, documents, items, or communications for which protection is not warranted are not
19   swept unjustifiably within the ambit of this Order.
20          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
21   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
22   encumber the case development process or to impose unnecessary expenses and burdens on other
23   parties) may expose the Designating Party to sanctions.
24          If it comes to a Designating Party’s attention that information or items that it designated
25   for protection do not qualify for protection, that Designating Party must promptly notify all other
26   Parties that it is withdrawing the inapplicable designation.
27          5.2 Manner and Timing of Designations. Except as otherwise provided in this Order (see,
28   e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure
 1   or Discovery Material that qualifies for protection under this Order must be clearly so designated

 2   before the material is disclosed or produced.

 3          Designation in conformity with this Order requires:

 4          (a) for information in documentary form (e.g., paper or electronic documents, but excluding

 5   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix at a

 6   minimum, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’

 7   EYES ONLY” (hereinafter “CONFIDENTIAL or HIGHLY CONFIDENTIAL—ATTORNEYS’
 8   EYES ONLY legend”), to each page that contains protected material. If only a portion or portions
 9   of the material on a page qualifies for protection, the Producing Party also must clearly identify the
10   protected portion(s) (e.g., by making appropriate markings in the margins).
11          A Party or Non-Party that makes original documents available for inspection need not
12   designate them for protection until after the inspecting Party has indicated which documents it
13   would like copied and produced. During the inspection and before the designation, all of the
14   material made available for inspection shall be deemed “CONFIDENTIAL” or “HIGHLY
15   CONFIDENTIAL—ATTORNEYS’ EYES ONLY”. After the inspecting Party has identified the
16   documents it wants copied and produced, the Producing Party must determine which documents,
17   or portions thereof, qualify for protection under this Order. Then, before producing the specified
18   documents,    the   Producing     Party   must    affix   the   “CONFIDENTIAL          or   HIGHLY
19   CONFIDENTIAL—ATTORNEYS’ EYES ONLY legend” to each page that contains Protected
20   Material. If only a portion or portions of the material on a page qualifies for protection, the
21   Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate
22   markings in the margins).
23          (b) for testimony given in depositions that the Designating Party identify the Disclosure or
24   Discovery Material on the record, before the close of the deposition all protected testimony.
25          (c) for information produced in some form other than documentary and for any other
26   tangible items, that the Producing Party affix in a prominent place on the exterior of the container
27   or containers in which the information is stored the legend “CONFIDENTIAL” or “HIGHLY
28   CONFIDENTIAL—ATTORNEYS’ EYES ONLY”. If only a portion or portions of the
 1   information warrants protection, the Producing Party, to the extent practicable, shall identify the

 2   protected portion(s).

 3          5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate

 4   qualified information or items does not, standing alone, waive the Designating Party’s right to
 5   secure protection under this Order for such material. Upon timely correction of a designation, the
 6   Receiving Party must make reasonable efforts to assure that the material is treated in accordance
 7   with the provisions of this Order.
 8   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9          6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation of
10   confidentiality at any time that is consistent with the Court’s Scheduling Order.
11          6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution process
12   under Local Rule 37-1, et seq. or follow the procedures for informal, telephonic discovery hearings
13   on the Court's website.
14          6.3 Joint Stipulation. Any challenge submitted to the Court shall be via a joint stipulation
15   pursuant to Local Rule 37-2.
16          6.4 The burden of persuasion in any such challenge proceeding shall be on the Designating
17   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
18   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.
19   Unless the Designating Party has waived or withdrawn the confidentiality designation, all parties
20   shall continue to afford the material in question the level of protection to which it is entitled under
21   the Producing Party’s designation until the Court rules on the challenge.
22   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
23          7.1 Basic Principles. A Receiving Party may use Protected Material that is disclosed or
24   produced by another Party or by a Non-Party in connection with this Action only for prosecuting,
25   defending, or attempting to settle this Action. Such Protected Material may be disclosed only to
26   the categories of persons and under the conditions described in this Order. When the Action has
27   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
28   DISPOSITION).
 1          Protected Material must be stored and maintained by a Receiving Party at a location and

 2   in a secure manner that ensures that access is limited to the persons authorized under this Order.

 3          7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

 4   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
 5   information or item designated “CONFIDENTIAL” only to:
 6          The Receiving Party;
 7          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as employees
 8   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information
 9   for this Action;
10          (b) the officers, directors, and employees (including House Counsel) of the Receiving
11   Party to whom disclosure is reasonably necessary for this Action;
12          (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
13   reasonably necessary for this Action and who have signed the “Acknowledgment and Agreement
14   to Be Bound” (Exhibit A);
15          (d) the court and its personnel;
16          (e) court reporters and their staff;
17          (f) professional jury or trial consultants, mock jurors, and Professional Vendors to whom
18   disclosure is reasonably necessary for this Action and who have signed the “Acknowledgment and
19   Agreement to Be Bound” (Exhibit A);
20          (g) the author or recipient of a document containing the information or a custodian or other
21   person who otherwise possessed or knew the information;
22          (h) during their depositions, witnesses, and attorneys for witnesses, in the Action to whom
23   disclosure is reasonably necessary provided: (1) the deposing party requests that the witness sign
24   the form attached as Exhibit A hereto; and (2) they will not be permitted to keep any confidential
25   information unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
26   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
27   deposition testimony or exhibits to depositions that reveal Protected Material may be separately
28
 1   bound by the court reporter and may not be disclosed to anyone except as permitted under this

 2   Stipulated Protective Order; and

 3          (i) any mediator or settlement officer, and their supporting personnel, mutually agreed

 4   upon by any of the parties engaged in settlement discussions.

 5          7.3 Disclosure of “HIGHLY CONFIDENTIAL –ATTORNEYS’ EYES ONLY”

 6   Information or Items: Unless otherwise ordered by the court or permitted in writing by the
 7   Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY
 8   CONFIDENTIAL—ATTORNEYS’ EYES ONLY” only to:
 9          a. The Receiving Party’s Outside Litigation Counsel of Record in this Action, as well as
10   employees of said Outside Litigation Counsel of Record to whom it is reasonably necessary to
11   disclose the information for this litigation and who have signed the “Acknowledgement and
12   Agreement to be Bound” that is attached hereto as Exhibit A;
13          b. Outside consultants/experts for the Receiving Party, who are not employed by or
14   affiliated with any of the Parties to this Action, but who are specifically engaged by the Receiving
15   Party’s Outside Litigation Counsel of Record to assist in this litigation and who have signed the
16   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17          c. Any court reporter and video recorder operator retained by any Party to record a
18   deposition in the Action;
19          d. The Court and its officers, court stenographers and outside copy services whose function
20   requires them to have access to material designated as “HIGHLY CONFIDENTIAL—
21   ATTORNEYS’ EYES ONLY” under this Protective Order.
22          e. Any other person the Designating Party agrees in writing in advance of any disclosure.
23   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
24   OTHER LITIGATION
25          If a Party is served with a subpoena or a court order issued in other litigation that compels
26   disclosure of any information or items designated in this Action as “CONFIDENTIAL” or
27   “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” that Party must:
28
 1          (a) promptly notify in writing the Designating Party. Such notification shall include a copy

 2   of the subpoena or court order;

 3          (b) promptly notify in writing the party who caused the subpoena or order to issue in the

 4   other litigation that some or all of the material covered by the subpoena or order is subject to this

 5   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

 6          (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 7   Designating Party whose Protected Material may be affected.

 8          If the Designating Party timely seeks a protective order, the Party served with the subpoena

 9   or court order shall not produce any information designated in this action as “CONFIDENTIAL”

10   or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” before a determination by the

11   court from which the subpoena or order issued, unless the Party has obtained the Designating
12   Party’s permission. The Designating Party shall bear the burden and expense of seeking protection
13   in that court of its confidential material and nothing in these provisions should be construed as
14   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive from
15   another court.
16   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
17   THIS LITIGATION
18          (a) The terms of this Order are applicable to information produced by a Non-Party in this
19   Action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’
20   EYES ONLY” Such information produced by Non-Parties in connection with this litigation is
21   protected by the remedies and relief provided by this Order. Nothing in these provisions should be
22   construed as prohibiting a Non-Party from seeking additional protections.
23          (b) In the event that a Party is required, by a valid discovery request, to produce a Non-
24   Party’s confidential information in its possession, and the Party is subject to an agreement with the
25   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
26              (1) promptly notify in writing the Requesting Party and the Non-Party that some or all
27   of the information requested is subject to a confidentiality agreement with a Non-Party;
28
 1                (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

 2   this Action, the relevant discovery request(s), and a reasonably specific description of the

 3   information requested; and

 4                (3) make the information requested available for inspection by the Non-Party, if

 5   requested.

 6          (c) If the Non-Party fails to seek a protective order from this court within 14 days of

 7   receiving the notice and accompanying information, the Receiving Party may produce the Non-

 8   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks

 9   a protective order, the Receiving Party shall not produce any information in its possession or control

10   that is subject to the confidentiality agreement with the Non-Party before a determination by the

11   court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

12   seeking protection in this court of its Protected Material.

13   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

14          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
15   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
16   the Receiving Party must immediately (a) notify in writing the Designating Party of the
17   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected
18   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the
19   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and
20   Agreement to Be Bound” that is attached hereto as Exhibit A.
21   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
22   PROTECTED MATERIAL
23          When a Producing Party gives notice to Receiving Parties that certain inadvertently
24   produced material is subject to a claim of privilege or other protection, the obligations of the
25   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
26   is not intended to modify whatever procedure may be established in an e-discovery order that
27   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d)
28   and (e), insofar as the parties reach an agreement on the effect of disclosure of a communication or
 1   information covered by the attorney-client privilege or work product protection, the parties may

 2   incorporate their agreement in the stipulated protective order submitted to the court.

 3   12.     MISCELLANEOUS

 4           12.1 Right to Further Relief. Nothing in this Order abridges the right of any person to seek
 5   its modification by the Court in the future.
 6           12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective Order
 7   no Party waives any right it otherwise would have to object to disclosing or producing any
 8   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
 9   Party waives any right to object on any ground to use in evidence of any of the material covered by
10   this Protective Order.
11           12.3 Filing Protected Material. A Party that seeks to file under seal any Protected Material
12   must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant
13   to a court order authorizing the sealing of the specific Protected Material at issue. If a Party's request
14   to file Protected Material under seal is denied by the court, then the Receiving Party may file the
15   information in the public record unless otherwise instructed by the court.
16   13.     FINAL DISPOSITION
17           After the final disposition of this Action, as defined in paragraph 4, within 60 days of a
18   written request by the Designating Party, each Receiving Party must return all Protected Material
19   to the Producing Party or destroy such material. As used in this subdivision, “all Protected Material”
20   includes all copies, abstracts, compilations, summaries, and any other format reproducing or
21   capturing any of the Protected Material. Whether the Protected Material is returned or destroyed,
22   the Receiving Party must submit a written certification to the Producing Party (and, if not the same
23   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,
24   where appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the
25   Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format
26   reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel
27   are entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
28   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
 1   work product, and consultant and expert work product, even if such materials contain Protected

 2   Material. Any such archival copies that contain or constitute Protected Material remain subject to

 3   this Protective Order as set forth in Section 4 (DURATION).

 4   14.    Any violation of this Order may be punished by any and all appropriate measures

 5   including, without limitation, contempt proceedings and/or monetary sanctions.

 6

 7   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
     DATED: June 16, 2021
 8

 9   /s/ Remi Salter
     Attorneys for Plaintiff
10

11   DATED: June 16, 2021
12
     /s/ Daniel C. DeCarlo
13   Attorneys for Defendant

14

15   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
16
     DATED: 6/23/2021
17

18
     _______________________________
19   HON. ALEXANDER F. MacKINNON
     United States Magistrate Judge
20
     \\
21
     \\
22
     \\
23

24

25

26

27

28
 1

 2                                               EXHIBIT A

 3                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 4   I, _____________________________ [print or type full name], of _________________ [print or
 5   type full address], declare under penalty of perjury that I have read in its entirety and understand
 6   the Stipulated Protective Order that was issued by the United States District Court for the Central
 7   District of California on [date] in the case of Izmo, Inc. v. Sixt Rent a Car, LLC, Case No. 2:20-
 8   CV-10693-DDP-AFM. I agree to comply with and to be bound by all the terms of this Stipulated
 9   Protective Order and I understand and acknowledge that failure to so comply could expose me to
10   sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in
11   any manner any information or item that is subject to this Stipulated Protective Order to any
12   person or entity except in strict compliance with the provisions of this Order.
13          I further agree to submit to the jurisdiction of the United States District Court for the
14   Central District of California for the purpose of enforcing the terms of this Stipulated Protective
15   Order, even if such enforcement proceedings occur after termination of this action. I hereby
16   appoint __________________________ [print or type full name] of
17   _______________________________________ [print or type full address and telephone
18   number] as my California agent for service of process in connection with this action or any
19   proceedings related to enforcement of this Stipulated Protective Order.
20   Date: ______________________________________
21   City and State where sworn and signed: _________________________________
22   Printed name: _______________________________
23   Signature: __________________________________
24

25

26

27

28
